Citation Nr: 0726362	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1981 to August 
1985 and from August 1986 to November 1994.  This appeal 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 2002 rating decision of the Department of 
Veterans affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim on appeal.

The Board requested additional medical expert opinion in 
conjunction with this case in May 2007, and the veteran was 
informed of the request.  The requested opinion was returned 
in June 2007, and a copy was provided to the veteran in July 
2007.  The veteran responded in July 2007, asking if 
additional medical opinion would be obtained.  As the 
decision below is favorable to the veteran, no further 
medical opinion is required.  


FINDING OF FACT

The medical opinion of record which indicates that, if 
current standards for assigning a diagnosis of hypertension 
had been in use at the time of the veteran's service, a 
diagnosis of prehypertension would have been assigned, and 
the reviewer concluded that it was at least as likely as not 
that the veteran's hypertension was first manifested in or 
was present during his service.  


CONCLUSION OF LAW

Hypertension was incurred in service or may be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1110, 51097 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his is entitled to service 
connection for hypertension.  After reviewing the June 2007 
report of a VA medical reviewer, the Board agrees.  The 
reviewer made a detailed table noting each of nearly 50 blood 
pressure readings recorded for the veteran during his service 
and in the one-year period following the veteran's service.  
The reviewer noted that the veteran's blood pressure was 
monitored in 1988 because of concerns about elevation, but 
then the veteran's blood pressure returned to more normal 
levels.  In 1992, the veteran had borderline evidence of left 
ventricular hypertrophy, more than two years before his 
service discharge.  

The examiner concluded that, while the standards in place at 
the time of the veteran's service discharge did not define 
his recorded blood pressures and findings as hypertension, 
current standards would define the veteran's findings and 
blood pressure readings as pre-hypertensive.  The examiner 
concluded that it was at least as likely as not that the 
veteran's currently diagnosed hypertension was manifested 
during his service or was present during his service.  The 
criteria for an award of Service connection for hypertension 
have been met.  

As this decision is favorable to the veteran, no further 
discussion of the Veterans Claims Assistance Act of 2000 
(VCAA), which describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits, is 
required.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).




(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is granted; this award is 
subject to law and regulations governing the effective date 
of an award of monetary compensation.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


